Exhibit 10.25

Confidential Treatment Requested by Carbonite, Inc.

200 QUANNAPOWITT PARKWAY

WAKEFIELD, MASSACHUSETTS

(the “Building”)

FIFTH AMENDMENT TO DATACENTER LEASE (“FIFTH AMENDMENT”)

Execution Date: February 6, 2014

 

   LANDLORD:    GIP Wakefield, LLC, a Delaware limited liability company   
TENANT:    Carbonite, Inc., a Delaware corporation    EXISTING PREMISES:   

Original

Premises:

  Approximately 3,100 square feet of area on the [***] floor of the Building
(Suite [***]), caged as shown on Exhibit “A” attached to the Lease. The Original
Premises are used for datacenter purposes and were leased pursuant to the Data
Center Lease.      

Additional

Premises:

  Approximately 1,094 square feet of area on the [***] ([***]) floor of the
Building (Suite [***]), as shown on Exhibit “A”, Second Amendment, dated March
31, 2012. The Additional Premises are used for datacenter purposes and were
leased pursuant to the Second Amendment. The Original Premises and the
Additional Premises are sometimes referred to collectively herein as the
“Existing Data Center Premises”.      

Original OS

Tenant Space:

  Approximately 420 rentable square feet in Suite [***], as depicted on the
diagram of the OS Tenant Space contained on Exhibit “A”, attached to the Office
Space Rider. The Original OS Tenant Space is used for office purposes and was
leased pursuant to the Office Rider.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

1



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

      Additional OS Tenant Space:   Approximately 490 square feet of area on the
[***] ([***]) floor of the Building, as shown on Exhibit “A”, Third Amendment,
dated June 11, 2012. The Additional OS Tenant Space is used for office purposes
and was leased pursuant to the Third Amendment.      

POP Tenant

Space:

 

POP Premises: One (1) one-quarter rack in the POP Room, as set forth on Exhibit
“A” attached to the POP Room Rider (see, however, Section 11 below)

 

POP Pathway: As shown on Exhibit C to the Data Center Lease

      Storage Space:   Approximately 950 square feet of area on the [***]
([***]) floor of the Building, as shown on Exhibit “A”, Third Amendment, dated
June 11, 2012. The Storage Space is used for storage purposes and was leased
pursuant to the Third Amendment LEASE DATA    DATE OF DATACENTER LEASE:    June
3, 2011      DATE OF OFFICE SPACE RIDER:    June 3, 2011      DATE OF POP ROOM
RIDER:    June 3, 2011      COMMENCEMENT DATE OF LEASE:    August 1, 2011     
PREVIOUS LEASE AMENDMENTS:   

• First Amendment to Datacenter Lease dated as of September 15, 2011

• Second Amendment to Datacenter Lease dated March 31, 2012

• Third Amendment to Datacenter Lease dated June 11, 2012

• Fourth Amendment to Datacenter Lease dated February 14, 2013

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

 

   TERMINATION DATE:    September 30, 2015   

RELOCATION ADDITIONAL OS TENANT

SPACE:

   An area on the [***] ([***]) floor of the Building, known as Suite [***],
containing 1,075 square feet of area, as shown on Exhibit A, Fifth Amendment, a
copy of which is attached hereto        

WHEREAS, Landlord desires to relocate Tenant from the Additional OS Tenant Space
to the Relocation Additional OS Tenant Space, upon the terms and conditions
hereinafter set forth;

NOW, THEREFORE, the parties hereby agree that the above-referenced lease, as
previously amended (the “Lease”), is hereby further amended as follows:

1. DEMISE OF THE RELOCATION ADDITIONAL OS TENANT SPACE

Landlord hereby demises and leases to Tenant, and Tenant hereby hires and takes
from Landlord, the Relocation Additional OS Tenant Space for a Term commencing
on the Execution Date of this Fifth Amendment (“Relocation Additional OS Tenant
Space Commencement Date”), and terminating on September 30, 2015 (i.e.,
co-terminus with the term of the Lease). Said demise of the Relocation
Additional OS Tenant Space shall be upon all of the same terms and conditions of
the Lease applicable to the Additional OS Tenant Space (including, without
limitation, Tenant’s Extension Options, as set forth in Section 2.3 of the
Datacenter Lease and Tenant’s obligation to pay the OS Power Payment for
electricity in accordance with the terms of the Office Space Rider), except to
the extent inconsistent with the provisions of this Fifth Amendment. As of the
Relocation Additional OS Tenant Space Commencement Date, the term “OS Tenant
Space”, whenever it is used in the Office Space Rider, as hereby amended, shall
be deemed to refer to both the OS Tenant Space and the Relocation Additional OS
Tenant Space

2. BASE RENT WITH RESPECT TO RELOCATION ADDITIONAL OS TENANT SPACE

A. Tenant shall have no obligation to pay Base Rent with respect to the
Relocation Additional OS Tenant Space until February 1, 2014.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

3



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

B. Base Rent with respect to the Relocation Additional OS Tenant Space shall be
as follows:

 

Time Period

   Monthly
Base
Rent   2/1/14-7/31/14:      $[***]    8/1/14-7/31/15:      $[***]   
8/1/15-9/30/15:      $[***]   


 

 

C. First Extension Term

 

Time Period

   Monthly
Base
Rent  

10/1/15-7/31/16:

     $[***]   

8/1/16-7/31/17:

     $[***]   

8/1/17-7/31/18:

     $[***]   

8/1/18-9/30/18:

     $[***]   


 

 

D. Second Extension Term

 

Time Period

   Monthly
Base
Rent  

10/1/18-7/31/19:

     $[***]   

8/1/19-7/31/20:

     $[***]   

8/1/20-7/31/21:

     $[***]   

8/1/21-9/30/21:

     $[***]   


 

 

Third Extension Term

See Section 2.3.3 of the Lease

Fourth Extension Term

See Section 2.3.3 of the Lease

One Year Extension Term

See Section 2.3.3 of the Lease

Section 3 of the Third Amendment shall not apply to the Relocation Additional OS
Tenant Space.

3. OPERATING EXPENSES AND TAXES

A. Tenant shall pay Operating Expenses and Taxes in accordance with the terms
set forth in Section 3.2 of the Office Space Rider.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

4



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

B. Tenant’s Proportionate Share with respect to the Relocation Additional OS
Tenant Space shall be [***]. Tenant shall pay Tenant’s Proportionate OS Share of
Operating Expenses (Actual) and Tenant’s Proportionate OS Share of Taxes
(Actual) with respect to the Relocation Additional OS Tenant Space in accordance
with the terms of the Office Space Rider.

4. CONDITION OF RELOCATION ADDITIONAL OS TENANT SPACE

Tenant shall lease the Relocation Additional OS Tenant Space “as-is”, in the
condition in which the Relocation Additional OS Tenant Space are in as of the
Relocation Additional OS Tenant Space Commencement Date, without any obligation
on the part of Landlord to prepare or construct the Relocation Additional OS
Tenant Space for Tenant’s occupancy and without any warranty or representation
by Landlord as to the condition of the Relocation Additional OS Tenant Space,
except that Landlord shall, at Landlord’s cost, provide a proximity card reader
in the Relocation Additional OS Tenant Space (“Landlords’ Relocation Additional
OS Tenant Space Work”). Landlord’s Relocation Additional OS Tenant Space Work
shall be performed by Landlord on or before the Relocation Additional OS Tenant
Space Commencement Date, provided however, that Landlord’s failure to complete
Landlord’s Relocation Additional OS Tenant Space Work on or before the
Relocation Additional OS Tenant Space Commencement Date shall not affect the
Relocation Additional OS Tenant Space Commencement Date, nor shall Tenant have
any claims for abatement of rent or damages on account of the completion of
Landlord’s Relocation Additional OS Tenant Space Work after the Relocation
Additional OS Tenant Space Commencement Date.

5. PARKING

Tenant shall be entitled to four (4) common parking spaces with respect to the
Relocation Additional OS Tenant Space.

6. TERMINATION OF LEASE IN RESPECT OF ADDITIONAL OS TENANT SPACE

The parties hereby agree that the Term of the Lease in respect of the Additional
OS Tenant Space shall terminate effective as of the day immediately preceding
the Relocation Additional OS Tenant Space Commencement Date (“Effective
Termination Date”). On or before the Effective Termination Date, Tenant shall
vacate the Additional OS Tenant Space and deliver the Additional OS Tenant Space
to Landlord in the condition in which Tenant is required pursuant to the Lease
(including, without limitation, Section 5.3.2 of the Office Space Rider and
Section 13 of the Datacenter Lease) to deliver the Additional OS Tenant Space at
the expiration or earlier termination of the Term of the Lease. Monthly Base
Rent and other charges due under the Lease with respect to the Additional OS
Tenant Space shall be apportioned as of the Effective Termination Date. From and
after the Relocation Additional OS Tenant Space Commencement Date, Tenant shall
have no further rights to the Additional OS Tenant Space.

7. DELETED LEASE PROVISIONS

Section 1.8 of the Data Center Lease (Tenant’s Right of First Offer to Lease
Additional Office Area) is hereby deleted and is of no further force or effect.

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

5



--------------------------------------------------------------------------------

8. BROKER

Each party hereto represents to the other that the representing party has not
engaged, dealt with or been represented by any broker in connection with this
Fifth Amendment other than Transwestern RBJ (“Broker”), who represented Landlord
and for whose fees Landlord shall be solely responsible, pursuant to a separate
agreement between the Broker and Landlord.

9. CONFLICT

In the event that any of the provisions of the Lease are inconsistent with this
Fifth Amendment or the state of facts contemplated hereby, the provisions of
this Fifth Amendment shall control.

10. RATIFICATION

As hereby amended, the Lease is ratified, approved and confirmed in all
respects.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

EXECUTED UNDER SEAL as of the date first above written.

LANDLORD:

GIP Wakefield, LLC,

a Delaware limited liability company

By: GIP Wakefield Holding Company, LLC,

its manager

By: Digital Realty Trust, L.P.,

its manager

By: Digital Realty Trust, Inc.,

its general partner

 

By:   /s/ Jeff Talpey

Name:   Jeff Talpey

Title:   Vice President

TENANT:

CARBONITE, INC.,

a Delaware corporation

 

By:   /s/ Anthony Folger

Name:   Anthony Folger

Title:   CFO

 

7



--------------------------------------------------------------------------------

Confidential Treatment Requested by Carbonite, Inc.

EXHIBIT A, FIFTH AMENDMENT

RELOCATION ADDITIONAL OS TENANT SPACE

 

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

 

8